25 F.3d 1057NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Mary K. HUDSON, Plaintiff-Appellant,v.UNITED STATES SECRET SERVICE;  Robert McCampbell;  RichardL. Thornburg, Defendants-Appellees.
No. 94-6007.
United States Court of Appeals, Tenth Circuit.
June 3, 1994.

ORDER AND JUDGMENT1
Before SEYMOUR, Chief Judge, McKAY and BALDOCK, Circuit Judges.2


1
Plaintiff Mary K. Hudson, appearing pro se, appeals the district court's grant of summary judgment in favor of Defendants.  We have jurisdiction pursuant to 28 U.S.C. 1291.


2
Plaintiff asserts the district court erred in concluding:  (1) this action is barred by the statute of limitations;  (2) Defendants are entitled to absolute immunity;  (3) Defendants did not commit perjury;  (4) the Magistrate's findings were unbiased;  (5) Plaintiff's complaint and subsequent amendment were meritless;  and (6) Plaintiff's actions are barred under the Federal Tort Claims Act.


3
We have reviewed the record before us and the briefs of the parties.  We affirm for substantially the same reasons set forth by the district court in its order granting summary judgment in favor of Defendants.


4
AFFIRMED.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470


2
 After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The cause therefore is ordered submitted without oral argument